Williams, J.:
The learned court was not justified in dismissing the complaint either upon the ground of a failure of proof of negligence on the part' of the defendant, or on the ground of failure of proof of absence of contributory negligence on the part of the deceased. In considering whether the complaint should have been dismissed without a submission of the case to the jury, the plaintiff is. entitled to have the benefit of the facts most favorable to her which the jury would have been justified in finding upon the evidence. The jury and not the court were to determine what the real facts were from the conflicting evidence.
The evidence given by the plaintiff presented a question for the jury as to both of these questions. Whether her witnesses or those sworn in behalf of the defendant told the truth was a question for the jury. In this case it would be usurping the functions of a jury for the trial court or for this court to determine as to the credibility of the witnesses. Upon the evidence presented by the plaintiff it was for the jury to say whether the gripman was guilty of negligence. The deceased had started to cross the tracks while the car was such' a distance away that the gripman could have stopped the car, and yet he made no effort to slow down the car so as to have it under control, but permitted it to run at a high rate of speed until it was so close to the deceased’s wagon that he was apparently *256unable to avoid a collision. There was evidence tending to show that he made no effort to set the brake until he was quite close to the wagon. The street was clear, and the deceased’s wagon was in plain view and had commenced to cross the track, and there was evidence tending to show that it would have been very , easy for the gripman to slow down his car and get it under control and so avoid a collision. Allowing it to run at full speed and unchecked as he did, the wagon still had nearly cleared the track and- only the rim of the hind wheel was struck. It was a question for the jury whether by the exercise of ordinary care he could have avoided the accident, and, if so, it was his legal duty to exercise this care, and the failure to exercise such care would be negligence
These same suggestions are applicable to tile question of the absence of contributory negligence on the part of the deceased. He started to cross the tracks while the car was a long distance away. He had a right to rely upon the exercise by the gripman of ordinary care to avoid a- collision.
The strict rules applicable' to steam railroads and travelers in the highway are not applicable to street railways and wagons traveling along the streets of a city.
As to the former the rule is that the railroad trains have the right of way, ,and that, when travelers in the highway know that trains are approaching,'it is the absolute duty of the travelers in the highway to keep off the track until the trains have passed by. No such rule is applicable to street railways and teams traveling in the streets of a city. The teams have a right to cross the railway tracks although cars are known to be approaching; otherwise teams would rarely be able to cross the tracks of street railways. Especially would this be true in Broadway, where cars are at all times in view, and known to be approaching the point where teams are to cross. Care in these cases is required to be exercised on both sides to avoid collisions between cars and teams, and whether it is negligent on the part of drivers of teams to attempt to cross a street railway trade when a car is approaching is dependent upon the circumstances of each particular case.
In Wendell v. N. Y. C. & H. R. R. R. Co. (91 N. Y. 429) it was said by Ruger, Ch. J.: “The rules of conduct which should govern the approach of travelers to crossings over street railways, or *257in the track of vehicles whose rate of progress is under the control of their drivers, are necessarily quite different from those applicable to the crossing of the track of steam railroads, .whose trains traverse vast distances, carrying great burdens and moving with a momentum necessarily destructive to bodies with which they come. in contact.. It is within the knowledge and comprehension of the most immature that these agencies cannot be arrested in time to obviate danger to' those coming in their way, and, therefore, a greater degree of care is imposed on those who have occasion to use their tracks. (Barker v. Savage, 45 N. Y. 191.) ” And in Moebus v. Herrmann (108 id. 354) Judge Danforth said: “ The duty imposed upon a wayfarer at the crossing of a street by the track of a railroad to look both ways, does not, as matter of law, attach to such person when about to cross from one side to the other of a city street. The degree of caution he must exercise will be affected by the situation and surrounding circumstances. In the former case there is obvious and constantly impending danger not easily or likely to be under the control of the engineer; in the latter the vehicles are managed without difficulty and injuries are infrequent.”
Under the circumstances disclosed by the evidence on the part of the plaintiff in this case it could not be said as matter of law that the deceased was guilty of negligence in attempting to cross these tracks as he did. It was a' question of fact to be determined by the jury, and it could not be determined by the court. Whether it was prudent or imprudent for the deceased to cross the track under the circumstances was a question of fact to be determined by the jury. (Belton v. Baxter, 58 N. Y. 411.)
The facts in this case are entirely unlike those in the case of Doller v. U. Ry. Co. (post, p. 283). In that case the deceased was on foot and was struck by the car just as he stepped over the first rail upon the track. The car was quite close to him when he stepped upon the track, and was running rapidly. He should have kept off the track until the car passed by. There was no opportunity after the deceased stepped upon the track for the gripman to slow down his car and avoid the accident. In this case the whole wagon had entirely crossed the track with the exception of the outer rim of the hind wheel when the accident occurred. The car must *258have been some distance away when the team started to cross over and there was full opportunity for the gripman to slow down his car and avoid the collision.
We think the learned trial court erred in taking the case from the jury and dismissing the complaint.
The judgment ’should be reversed and a new trial ordered, with' costs to the appellant to abide event.
Van Brunt, P. J., Patterson, O’Brien and Ingraham, JJ., concurred.
Judgment. reversed and new trial ordered, costs to appellant to abide event.